 In the Matter of CLEVELAND COMPANY,PUBLISHEROF THE CLEVELANDNEWSandCLEVELAND NEWSPAPER GUILD, LOCAL 1 (C. I. 0.)Case No. R-1605.-Decided January 15, 1910Newspaper Publishing Indus trp-Investigation of Representatives:contro-versy concerning representation of employees: controversy concerning appro-priateunit;refusal of employer to recognize union as representative ofemployees within proposed unit until question of unit is determined-UnitAppropriate for Collective Bargaining:elections to determine whether commercial-department employees should be combined with editorial employees.into one unit since substantial number of commercial employees had affirma-tively indicated opposition to representation by Union and Union had for 5years represented editorial employees only ; no rival union contending forseparate unit of commercial employees;certain employees excluded:employees-covered by contracts between the Company and craft unions; certain employeesin circulation department, maintenance employees, garage employees, and main-tenance machinist, not coveted by contract but claimed by other unions ; certainexecutives ; private secretaries to corporate officers ; and occasional contribu-tors-Representatives:proof of choice: insufficient evidence of Union's ma-jority status among editorial employees, although Company did not questionmajority-ElectionsOrdered:separate elections as to employees in commercialand editorial departments.Mr. Harry L. LodishandMr. Max W. Johnstone,for the Board.Baker, Hostetler c& Patterson,byMr. S. D. L. Jackson, Jr.,ofCleveland, Ohio, andStevenson, Jordan c& Harrison,byMr. RalphLind,of New York City, for the Company.Kastriner, Schweid e& Addams,byMr. Milton B. Schweid,andMr. I. L. Kenen,of Cleveland, Ohio, andMr. Abraham J. Isseman,of Newark, N. J., for the Guild.Mr. John Gavigan,of Cleveland, Ohio, for theMailers.Mr. Dan C. ChambersandMr. James C. Connell,of Cleveland,Ohio, for the Drivers.Mr. Jack Laidlaw,of Cleveland, Ohio, for the Engravers.Mr. Elwood M. Milligan,of Parma, Ohio, for the Stereotypers.Mr. Thomas A. FlynnandMr. John J. LaVelle,of Cleveland,Ohio, for the B. S. H. U.Mr. E. 0. Meerchaum,of Cleveland, Ohio, andMr. David Kaplan,ofWashington, D. C., for the I. A. M.Mr. Philip Schoenberg,of Cleveland, Ohio, for the Vendors.Mr. Ivar Peterson,of counsel to the Board.19 N. L. R. B., No. 51.435 436 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 30, 1939, Cleveland Newspaper Guild, Local No. 1, hereincalled the Guild, filed with the Regional Director for the EighthRegion (Cleveland, Ohio) a petition alleging that a question affecting,commerce had arisen concerning the representation of employees ofthe Cleveland Company, Cleveland, Ohio, herein called the Company,.and requesting an investigation and certification of representatives-pursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On September 27, 1939, the NationalLabor Relations Board, herein called the Board, acting pursuant toArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriate'hearing upon due notice.On October 10, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theGuild, and upon the following labor organizations claiming to repre-sent employees directly affected by the investigation : ClevelandMailers' Union No. 12, herein called the Mailers ; Cleveland Federa-tion of Labor ; Allied Printing Trades Council ; ClevelandWebPressmen's Union No. 5; Cleveland Typographical Union No. 53;Newspaper Delivery Drivers, Chauffeurs and Handlers Union LocalNo. 473, herein called the Drivers; Cleveland Photo Engravers' UnionNo. 24, herein called the Engravers; Cleveland Newspapers VendorsUnion, herein called the Vendors;' Cleveland Paper Handlers' UnionNo. 11; Cleveland Stereotypers Union No. 22; and InternationalUnion of Operating Engineers, Local 589, 589A.Pursuant to thenotice, a hearing was held on October 30, 31, November 1, 2, 3, and 4,1939, at Cleveland, Ohio, before Joseph L. Maguire, the Trial Ex-aminer duly designated by the Board.During the course of the hear-ing Building Service Help Union, Local No. 47, herein called theB. S. H. U., and International Association of Machinists, District54-A, herein called the I. A. M., were, upon motion, permitted to;intervene in the proceedings.The Board, the Company, and the Guildwere represented by counsel, and the other organizations made partiesherein,2 by counsel or representatives of the respective unions.All'The same organization as Cleveland Newsboys Union, also served.2Although served with notice of the hearing, the following organizations did not appear:.Cleveland Federation of Labor, Allied Printing Trades Council, Cleveland Web Pressmen'sUnion No. 5, Cleveland Typographical Union No. 53, Cleveland Paper Handlers' Union_No. 11, and Interpational Union of Operating Engineers, Local 589, 589A. CLEVELAND COMPANY437participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.The Guild and the Company, on November 18 and 20, 1939, respec-tively filed briefs, and on December 1, 1939, the Company filed a replybrief,which have. been considered by the Board.On December 5,1939, oral argument was had before the Board in Washington, D. C.The Company, the Guild, and the I. A. M. were represented by counseland participated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Cleveland Company, an Ohio corporation, having its principaloffice and place of business in Cleveland, Ohio, is engaged in thepublication, distribution, and sale of a daily (except Sunday) news-paper, the Cleveland News.Equipment and supplies purchased bythe Company per year have a value of approximately $460,000.Ofthis amount, approximately 91 per cent is purchased from outside theState of Ohio.The largest single item included in the Company'spurchases consists of newsprint, having a .value of approximately$400,000, which is "largely purchased from foreign countries."Thedaily average circulation of the Cleveland News for the 6 monthspreceding October 1, 1939, was 123,479 copies, approximately one-half of one per cent of which were circulated and distributed outsidethe State of Ohio.Approximately 25 per cent of the news itemsprinted in the Cleveland News were received from outside the State.The Company is a member of the Associated Press and subscribesto news feature and photographic services which collect and transmitnews, features, and photographs in all parts of the United States.The total value of advertising carried per year is in excess of$1,500;000, of which approximately 20 per cent represents nationaladvertising.The Company employs about 650 persons. The Com-pany stipulated that it was engaged in interstate commerce.II.THE ORGANIZATIONS INVOLVEDCleveland Newspaper Guild, Local No. 1, is a labor organization,a local of the American Newspaper Guild, a labor organization,admitting to membership employees of the Company who are eligible283030-41-vol. 19----29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomembership in the American Newspaper Guild, which admits tomembership, among others, "any person gainfully employed in. anddevoting the major part of his time to an editorial, business,circula-tion, promotion or advertising department, or kindred groups ofemployees, of a news publication," except persons "whose interestsliewith the employer as against the employees." The AmericanNewspaper Guild is affiliated with the Congress of IndustrialOrganizations.Newspaper Delivery Drivers, Chauffeurs and Handlers. UnionLocal No. 473, is a labor organization affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, having jurisdiction over persons "engaged in handling, dis-tributing, delivering, and collecting for newspapersand periodicals...throughout Greater Cleveland and vicinity."Building Service Help Union, Local No. 47, is a labororganizationaffiliated with Building Service Employees International Union, hav-ing jurisdiction over propertymaintenance employees of theCompany.3International Association of Machinists, District 54-A, is a labororganization, admitting to membership in its locals general mechanics,greasers, persons who make minor repairs on automobiles, and "partschasers." 4District 54-A of the I. A. M. consists of twolocals,439 and 1363.In addition to theorganizationslisted above, the following labororganizations, whose respective jurisdictions over various employeesof the Company are not disputed, are involved : Cleveland . PhotoEngravers' Union No. 24; Cleveland Mailers' Union No. 12; Cleve-land Stereotypers Union No. 22; and Cleveland Newspaper VendorsUnion.III.THE QUESTION CONCERNING REPRESENTATIONIn December 1934 the Guild and the Company executed a contractfor a term of 1 year, covering employees in the editorial department.Thereafter, new contracts were entered into by the Guild and theCompany, covering editorial employees only, the last such contractexpiring on May 12, 1939.This contract, however, was extended byoral agreement pending the determination of the present dispute bythe Board.During the latter part of April 1939 the Guild presented to theCompany a proposed contract which contained provisions coveringeditorial employees and some of the employees in the commercial de-3It was stipulated by all parties, including Cleveland Stereotypers Union No. 22, thattwo laborers in the Stereotype department, E. Bridle and C. Itodecker, are within thejurisdiction of the B. S. H. U.4The representative of the I. A. Al.defined a "partst chaser"as a person engaged inpurchasing or procuring machine parts. CLEYE'LAND COMPANY439partment.The Company replied on May 12, 1939, stating that,while it was prepared to negotiate a new contract for editorial em-ployees, "It does not seem appropriate that a few scattered businessoffice 5 employees should be included under the editorial agreement."The Company further stated that it was willing to negotiate withthe Guild with regard to business-office employees if and when theGuild presented a separate contract for such employees and demon-strated that it represented "the majority of the business office em-ployees." - On May 25, the Guild notified the Company that "theGuild now represents a majority of the so-called `white-collar' em-ployees" of the Company and requested that "negotiations lookingtoward their inclusion in the contract" be arranged.On May 25, it group of employees in the commercial departmentpresented a, petition to Charles F. McCahill, vice president and'general manager of the Company, stating;inter alia:We feel that . . . if you should sign a collective bargainingagreement with the Cleveland Newspaper Guild, covering Busi-ness Office employees, you would be depriving us of our rightsas individuals to bargain for ourselves as we see fit.We, therefore, urge you not to sign an agreement with theCleveland Newspaper Guild which in any way recognizes theguild as representative of the Business Office, without at leastgiving us the following undersigned Business Office Employeesa right to express our own preference.On May 31 McCahill advised the Guild that he had received theforegoing petition and stated : "In view of the fact that the signaturesaffixed to this petition represent a majority of the business officeemployees, I am not, under the circumstances, at liberty to negotiatewith the Guild for the business office."We find that a question has arisen concerning the representation of.employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce."The commercial department is also referred to as the business office. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITIn its petition, as amended at the hearing, the Guild alleged thatan appropriate unit consists of "all of the employees in the editorialand commercial divisions of the Company, including persons employedin the advertising, business, circulation, and mechanical departments,excluding only executives, subscription solicitors in the circulationdepartments and " persons in the mechanical and circulation depart-ments who are members of or eligible to membership in recognizedcraft unions."The record shows that the Company has collective bargainingagreements with the following labor organizations in addition to itscontract with the Guild as mentioned above : Cleveland Photo En-gravers' Union No. 24, Cleveland Typographical Union No. 53, Cleve-land Stereotypers Union No. 22, Cleveland Web Pressmen's UnionNo. 5, Newspaper Delivery Drivers, Chauffeurs and Handlers UnionLocal No. 473, Cleveland Mailers' Union No. 12, Cleveland NewspaperVendors Union, Cleveland Paper Handlers' Union No. 11, and In-ternational Union of Operating Engineers, Local 589, 589A. It wasstipulated by the parties that the Guild did not claim that any of theemployees covered by the contracts with the foregoing organizationsare' within; the Guild's proposed-unit, and we so find.The Company's position with regard to the general bargainingunit sought .by. the Guild is that»"employees in the commercial depart-ment should not be included in such unit unless by separate vote theyexpress a desire for such inclusion. In support of this position theCompany points to the petition of May 25, 1939, referred to above,notifying the Company that the signers do not desire to be repre-sented by the Guild.The names of about 92 employees who wereemployed in the commercial department shortly before the.hearingand whom the Guild would include in the appropriate unit, appearupon the .petition.The record shows that there are about 145 em-ployees in the commercial department claimed by the Guild.Asidefrom testimony that shortly before May 25, 1939, about 41 employeesin the "business office," who were not identified by name or by jobclassification, had designated the Guild as their representative, thereis no evidence in the record showing the extent of Guild membershipamong employees in the commercial department.In other representation cases which have arisen in the newspaper-publishing industry, the question of combining the editorial andO The Company's pay roll,a copy of which was introduced in evidence, contains noemployees classified as subscription solicitors in the circulation department.7Although'the 'petition bore 127 signatures, about 35 signatures are eliminated by acomparison with the pay roll as of October 21, 1939, and by taking into account theexclusions sought by the Guild. CLEVELAND COMPANY441commercial departments into one unit for the purposes of collectivebargaining has been presented. In support of the broad unit wehave pointed to the functional coherence and interdependence of theeditorialand commercial departments, considerations which areequally present here.Where no rival claimant has sought separaterepresentation for commercial-department employees, and wherethere has been no substantial showing of opposition by the employeesin the commercial department to inclusion within the broader unit,we have found a unit, substantially similar to that here proposed bythe Guild, to be appropriate.8On the other hand, where anotherlabor organization has claimed to represent the commercial-depart-ment employees in a separate unit, we have concluded that the in-clusion of commercial-department employees in the broad unit shoulddepend upon the desires of the employees involved.'As indicated above, about 92 of the approximately 145 commercial-department employees whom the Guild would include in an appro-priate unit have, by signing the petition, affirmatively indicated adesire not to be represented by the Guild. In view of this expression,the fact that the Guild and the Company have for 5 years recognizedthe editorial employees as a separate group for the purposes of collec-tive bargaining, and the inconclusive nature of the history of collec-tive bargaining in the newspaper industry for editorial and com-mercial-department employees,10 we find that the inclusion of thecommercial-department employees in the broad unit should dependupon their desires as expressed in the election which we shall direct,even though the Guild's claim to represent these employees is notcontested by another labor organization.We further find that thedesires of such employees can best be determined by an election bysecret ballot.sMatterof Daily Mirror, Inc.andNewspaper Guild of New York,5 N. L. R.B. 362;Matter of Seattle Post-Intelligencer Department of Hearst Publications,Inc.andSeattleNewspaper Guild,Local No.82, 9 N.L. R. B. 1262;Matter of New York Evening Journal,Inc.andNewspaper Guild of New York,10 N. L. R. B. 197;Matter of Brooklyn DailyEagleandNewspaper Guild of New York,13.N. L. R. B. 974;Matter of New York Post,Inc.,andPublishers Service, Inc.andNewspaper Guild of New York,14 N. L. It. B. 1008;Matter of Globe Newspaper CompanyandNewspaper Guild of Boston.,15 N. L.R. B. 953.0Matter of Milwaukee Publishing CompanyandMilwaukee Newspaper Guild(CIO),10 N. L. R. B. 389 ; cf.Matter of Boston Daily Record(New England Newspaper Publish-ing Co.)andNewspaper Guild of Boston(American Newspaper Guild), 8 N.L.It.B. 694.And seeMatter of Indianapolis Times Publishing CompanyandThe Indianapolis NewspaperGuild, 8N. L. It. B. 1256;Matter of News Syndicate Co., Inc.andNewspaper Guild ofNew York,4 N. L. It. B. 1071.10There is evidence in the record showing the coverage of a number of contracts be-tween other locals of the American Newspaper Guild and various newspaper publishers.As of July 15, 1939,in 32 newspapers the contracts covered editorial-department em-ployees only ; in 33 newspapers the contracts covered editorial employees and the em-ployees in one or more subdepartment of the commercial department,and in some in-stances, certain employees in the mechanical department,in 5 newspapers there wereseparate contracts for editorial and commercial-department employees. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf a 'majority of the employees in each department desire the Guildto represent them we shall find that the unit composed of both edi-torial and commercial-department employees is appropriate.Wemust therefore ascertain the desires of the employees in the editorialdepartment as well as the commercial department.Although theCompany at the hearing did not question the Guild's majority in theeditorial department, in a brief filed with the Board it suggested thatsuch issue be determined through an election.The Guild offered noproof of majority representation at the hearing other than testimonythat in May 1939, 83 editorial-department employees out of about 90had designated the Guild as their bargaining representatives.Thereis thus insufficient evidence in the record as to the editorial 'employeesupon which to base a certification.We therefore find that an electionis necessary to determine the desires of the employees in the editorialdepartment.During the hearing the Guild and the Company agreed that certainexecutives, who are listed in Appendix A hereto, should be excludedfrom the appropriate unit.We see no reason for departing fromthe desires of the parties in this respect; accordingly, we shall excludethe executives listed in Appendix A.The Company took a neutralposition with respect to the inclusion or exclusion of the private secre-taries to the corporate officers."The position of the Guild as tothese employees was not stated on the record.We shall exclude theprivate secretaries to the corporate officers from the appropriate unit,since we believe that the management should not be required to handleconfidential work through employees in the unit represented by theunion with which it is dealing.12There remain for consideration the claims of the B. S. H. U., theI.A. M., and the Drivers to certain employees whose exclusion wasagreed to by the Guild, and certain alleged executives and occasionalcontributors.Employees claimed by the B. S. H. U.The Guild would exclude the property-maintenance employees, con-sisting of about 20 employees, and 2 laborers, E. Bridle and C.Rodecker, in the stereotype department. It was stipulated by theparties that the jurisdiction of the B. S. H. U. covers these employees.The B. S. H. U. does not have a contract with the Company coveringthe foregoing or any other employees.We shall exclude the property-maintenance employees and the two laborers in the stereotype depart-ment, E. Bridle and C. Rodecker, listed in Appendix B attachedhereto."Tile corporate officers are D. R. Hanna, Jr., president, C. F. McCahill, vice presidentand general manager, and J. J. Levins, secretary and treasurer.12 SeeMatter of Brooklyn Daily EagleandNewspaper Guild of New York,13 N. L. R. B.974. 'CLEVELAND COMPANY443Employees claimed by the I. A. M.The I. A. M., which has no contract with the Company, claims thatsix employees in the garage and G. C. Spicer, the maintenance machin-ist, are within its jurisdiction.The Guild agreed that these employeesshould be excluded from the appropriate unit, but would include E. A.Brooks, who is attached to the garage as bookkeeper and accountant.The I. A. M. does not claim Brooks.We shall include Brooks in theunit.Five of the garage employees claimed by the I. A. M. wash andlubricate automobiles and make minor repairs; the sixth, GeorgeCooper, buys gas, oil, and parts; all of them, as well as the mainte-nance machinist, are eligible to the I. A. M.We shall exclude fromthe unit Spicer and the garage employees, listed in Appendix Cattached hereto.Employees claimed by the DriversDuring the hearing the Drivers, which has a contract with theCompany covering certain employees, claimed that 13 employees inthe circulation department, whose names appear in Appendix Dattached hereto, are within its jurisdiction.The Guild agreed thatits claim did not include these employees.The Company, however,contends that the 13 employees involved, since they are not, nowcovered by the Drivers' contract and have never before been claimedby'the Drivers, should be included in the Guild's proposed unit.The Drivers claims that the work performed by the above-men-tioned employees is within its jurisdiction and similar, at least inpart, to the duties of delivery drivers as defined by the contract withthe Company.The Drivers has jurisdiction "over all men engagedin handling, distributing, delivering and collecting for newspapers... throughout Greater Cleveland and vicinity."The contractprovides that "the duties of a routeman (driver) shall consist of,delivery, promotion, and any and all parts of collection of money onhis own route."Five of the 13 are canvassers who work in the citytraining carrier boys, verifying orders, and investigating complaints.On occasions, such as an emergency, a canvasser takes the place of anewspaper delivery driver.A suburban canvasser, R. Hurst, per-forms similar duties outside Greater Cleveland.Three street-salessupervisors have charge of the distribution and collection work doneby delivery drivers assigned to street sales, and on rare occasions takethe place of a delivery driver.Two roadmen supervise suburbandrivers, handle truck shipments of newspapers, and in an emergencysubstitute for the drivers in their territory. -D. Fitzsimmons con-ducts a training school for new carrier boys, prepares promotionmaterial for them, and on occasion takes the place of a home delivery 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriver.CarlMilms, a street-sales checker, supervises and trainscolored carrier boys and turns over to the delivery driver the moneyfor the newspapers, which he collects from the carrier boys, a func-tion usually performed by the delivery drivers.He does not substi-tute for drivers.We conclude that the 13 employees in the circulation department,listed on Appendix D annexed hereto, should be excluded from theunit.ExecutivesThere is controversy over five employees, three in the commercialdepartment and two in the editorial department.The Guild seeksto exclude them on the ground that they are executives; with dutiesof a supervisory nature; the Company, on the other hand, points outthat two of the alleged executives, in the editorial department, havein the past been included in the Guild's contract, and urges that noemployee should be excluded unless it is clear that he is an executive.Paul Hodgesis a city editor, in charge of the city desk.He givesassignments to the reporters working under him, interviews appli-cants, and makes recommendations concerning hiring and discharg-ing.J. B. Mullaneyis the news editor.Howard, the editor, testifiedthatMullaney is charged with "the responsibility for the selectionof news and . . . seeing that the editions go to press on time."He takes the place of Kane, the managing editor, during the latter'sabsence, and makes recommendations as to hiring and discharging.The Guild conceded that it had in the past bargained for both Hodgesand Mullaney.Moreover, the record shows that the Guild has noobjection to the inclusion of other minor supervisory employees inthe editorial department who, within their sphere, exercise, compa-rable supervisory functions.13We see no reason for distinguishingbetween Hodges and Mullaney and other so-called supervisors. Inthe absence of any satisfactory explanation of the attempteddistinction, we shall include Hodges and Mullaney in the appropriateunit.Julia Kriegeris the chief telephone switchboard operator.Shehas charge of six operators and interviews applicants.There isdispute as to whether she has the power to hire and discharge, butshe does have power to make recommendations in these matters.Weshall, therefore, exclude her from the unit._Doris Brownis the main operator in charge of about eight classified-advertising telephone solicitors.She does not have power to hire13The sports editor and the chief librarian have charge of their respective subdepart-ments and recommended the hire and discharge of employees. In a -previous case weexcluded such employees.Matter of Brooklyn Daili EagleandNewspaper Guild of NewYork,13 N. L. R. B. 974: CLEVELAND COMPANY445and discharge but makes recommendations in these matters and dis-cussesjob assignments with the classified-advertising superintendent.We shall, therefore, exclude her from the unit.F. J. Sheron,in the statistical subdepartment of the advertisingdepartment, measures the advertising content of the newspaper anddoes the more important statistical work.He has no power to hireor discharge nor does he make recommendations in these matters.We shall include him in the unit.Occasional ContributorsThe Guild would exclude three persons, whose names are listed onthe editorial-department pay roll, on the ground that they areoccasional contributors.Marjory Strongcontributes a Weekly dogcolumn and an occasional dog-show story.Edna Woolleycontributesa weekly column by mail from Sarasota, Florida.Paul Youngcon-tributes a garden column two or three times a week.We shall excludethese three occasional contributors from the appropriate unit.The Company contends that two other contributors,Louise BrunerandHoward Wolf,are in the same category as Strong, Woolley, andYoung.Bruner contributes a daily column which she sends fromher home by messenger; Wolf, who is on a year's leave of absence,also contributes a daily column which he sends by mail from hispresent residence in Columbus, Ohio.We shall include Bruner andWolf in the unit, since they are regular daily contributors.As stated above, the determination of the appropriate unit willin part depend upon the desires of the employees as expressed in theelections which we shall direct.Two separate elections shall be held,one among employees in the commercial department 14 and the otheramong employees in the editorial department. If both groups ofemployees participating in the elections choose the Guild, they willtogether constitute a single bargaining unit.If they do not, weshall dismiss the petition, inasmuch as no question has arisen con-cerning the representation of employees in the editorial departmentas such and since neither the Guild nor any other labor organizationseeks certification of representatives in any unit other than the unitthe Guild here claims to be appropriate."For the purposes of voting, we shall include E. R. Wright and Dorothy Nelson in thecommercial department.Each appears on both the editorial and commercial-departmentpay rolls.However, it appears that they are more closely identified with the commer-cial department.Wright solicits church advertising and contributes a weekly column ofchurch news ; Nelson conducts the home institute and occasionally contributes foodarticles.From the standpoint of the editorial department, they are not unlike the occa-sionalcontributors referred to above. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Guild offered no proof of representation amongthe employees in the unit it claimed to be appropriate, other thantestimony that in May 1939 about 83 editorial-department employeesand 41 commercial-department employees had designated the Guildas their representative.We find, therefore, that the question con-cerning representation which has arisen can best be resolved by elec-tions by secret ballot.We shall direct the use of the Company's payroll immediately preceding the date of this Direction for the deter-mination of eligibility to participate in the elections.The Guild did not indicate on the record whether or not it de-sired to participate in the separate elections.In the event the Guilddoes not wish to participate in the elections, we shall entertain arequest for withdrawal from the proceedings, and dismiss the peti-tion, if such request be made. within 5 days after receipt of notice oftheDirection of Elections herein, by notification to the RegionalDirector for the Eighth Region.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of the Cleveland Company, Cleveland, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withthe Cleveland Company, Cleveland, Ohio, elections by secret ballotshall be conducted as early as possible but not later than thirty (30)vision of the Regional Director for the Eighth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees of the Cleveland Company within the two .CLEVET.AND COMPANY447groups described below who were on the pay roll of the Companyimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation and employees who were then or have since beentemporarily laid off, but excluding those who have since quit or whohave been discharged for cause and excluding the private secretariesto the corporate officers; Julia Krieger, Doris Brown, MarjoryStrong, Edna Woolley, and Paul Young; and those whose namesappear in Appendices A, B, C, and D :(a)Employees in the commercial department, to determinewhether or not they desire to be represented by Cleveland News-paper Guild for the purposes of collective bargaining;(b)Employees in the editorial department to determine whetheror not they desire to be represented by Cleveland Newspaper Guildfor the purposes of collective bargaining.MR. WILLIAM M. LEISERSON, concurring in part and dissenting inpart :The majority opinion here reverses the ruling in theGlobe News-paper Companycase 15where a separate election among the com-mercial employees was refused by the majority. I am in agreementwith this part of the present decision, but, as in theGlobe Newspapercase, I cannot agree that an election among the editorial employeesis justified by the record.There is no question concerning the representation of editorialemployees.These employees have been represented by. the Guildsince 1934 under a collective bargaining agreement which recognizesthe Guild as the exclusive representative of a unit consisting of theemployees in the editorial department.The Company does notquestion the Guild's majority in this unit; the representative of theGuild testified that it had 83 members out of about 90 in the unit, andno other organization is challenging the right of the Guild to act asrepresentative in this unit.The Guild is the duly designated andselected representative of the editorial employees, and its contractin the record shows that the Company recognizes it as such.Since the facts clearly establish that there is no question con-cerning representation among the editorial employees, I am of theopinion that the Board is ;not authorized to order an election amongthese employees.'6Matter of Globe Newspaper CompanyandNewspaper Guild of Boston,15 N. L. R. B.953. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ADan R.Hanna,Jr., president.C. F. McCahill, vice president and generalmanager.J. J. Levins, secretary and treasurer.N. R. Howard, editor.Hugh Kane, managing editor.Leo P. Doyle, advertising director.G. F. Disney, in charge of local and national advertisingsolicitors.E. J. Maus, classified advertising superintendent.J.Kirvey, in charge of advertising department artists.F. Kolofer, building maintenance superintendent.J.V. Madigan, circulation manager.John Maynard, assistant circulation manager.W. IT. Cowgill, mechanical superintendent.APPENDIX BGeo. KingRossToppingChas. SheridanClyde MillerOtis TurnerEdw. HarringtonStanley HallEmmett Hemphill0. HammersmithSteve MartinovichJohn PohoverkiGeo. CooperJohn WarrenEdw. SupinskiLeonard BuehnerKatie PhillipAnna KarashMary KulanAnna KolomychukAnna GwiazdaRose PetellKatie OlszowyAnna HawryenkWalter ChristyE. BridleC. RodeckerAPPENDIX CW. G. HeckerS. BlaszakG. C. SpicerAPPENDIX DFitzsimmons, in home deliverypromotion.Canvassers :Carl FreyWm. KirkArthur MuldoonR. MyersG. D. WhitelockStreet Sales Supervisors :Frank LeClairA. ReaganF. FuscoCarl Milms, street sales checker.Roadmen :Dennis LucasAlbert BartonR. Hurst, suburban canvasser.